NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE DEVICOR MEDICAL PRODUCTS, INC.
201 1- 1414
(Reexaminati0n N0. 90/0O8,824)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
DeVico1' Medica1 Products, Inc. moves for a 30-day ex-
tension of time, until December 13, 2011, to file its reply
brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

4
IN RE DEVICOR MEDICAL 2
FoR THE CoURT
 0 6  /s/ Jan H0rba1y
Date J an Horbaly
C1erk
cc: Mark P. LeVy, Esq. us c FiLED
Raymond T. Chen, Esq. ' "fHgf=§.5.SffA?_P&!§f2'USITF0R
521 1150 06 2011
.|AN HORALY
CLEH‘K